Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/23/2022 has been entered.  Claims 1, 6 and 8-13 have been amended.  No claims have been added.  Claims 14-20 have been cancelled.  Claims 1-13 are still pending in this application, with claims 1 and 8 being independent. 

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 8, Applicant submits arguments related to the newly-added claim limitations.  In particular, the arguments are related to at least the claim limitation “…the one ore more monitoring signals comprising telemetry unrelated to the HFC network” (See Applicant’s Remarks, page 5).  
However, the Examiner respectfully disagrees with the Applicant and asserts that Daly still reads upon the newly-added claim limitations included the independent claims.
Examiner initially submits the MPEP 2141.02 VI states that “…a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.”  Although certain sections/paragraphs of Daly may lead away from the claimed invention, Examiner submits that other embodiments of Daly teaches the claimed subject matter as broadly presented in the independent claims.  In Daly, external power sources available to NS-HFCM 901 include external sources, i.e. external battery, wind power, solar power, etc.  These power sources are monitored and information related to the power sources are also accessible to the network management system.  These power sources are external and unrelated to the HFC network as these are considered alternative power sources and differs from the HFC power source which is the one related to the HFC network.  See Par. 0061-0064 of Daly.  In this instance, Daly teaches a specific example of the broadly-presented claimed subject matter of the newly-amended claim.
Given the current rejections and having the additional reasoning as presented above, Daly teaches the newly-added claim limitations as presented in the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1, 3, 6, 8-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day et al. (US 2014/0362714; hereinafter Day).
Regarding claim 1, Day shows a method (Noted monitoring method performed by device 901/NS-HFCM of Figure 3.) implemented in a device that propagates signals between head end and customer along a hybrid fiber coax (HFC) network, the method  comprising: 
receiving one or more monitoring signals at a sensor module, wherein the sensor module is attached to a network device (Figure 3; Par. 0046-0048; noted collecting sensory and telemetry data by device 901 which includes sensors and control functions.), the one or more monitoring signals comprising telemetry unrelated to the HFC network (Par. 0048, 0061-0064; noted external power sources available to NS-HFCM 901 include external sources, i.e. external battery, wind power, solar power, etc.  These power sources are monitored and information related to the power sources are also accessible to the network management system.  These power sources are external and unrelated to the HFC network as these are considered alternative power sources and differs from the HFC power source which is the one related to the HFC network.); 
processing the one or more monitoring signals (Figure 3; Par. 0048-0049; noted processing the collected sensory and telemetry data for transmission along one or more paths in Figures 3 and 7.);
transmitting the one or more processed monitoring signals to a telemetry control center, wherein the one or more processed monitoring signals are transmitted to the telemetry control center over one or more return paths (Figures 3 and 7; Par. 0048, 0052-0053; noted reporting sensory and telemetry data to a network management system along different paths/networks.). 
Regarding claim 3, Day shows wherein the sensor module is powered by a power supply of the network device (Figure 3; Par. 0046, 0048; noted device 901 which includes the sensors is powered by a power source.).
Regarding claim 6, Day shows wherein the sensor module is configured to process the one or more monitoring signals for transmission along the return path based upon a type of link that is utilized by the network device (Figures 3 and 7; Par. 0048, 0052-0053; noted reporting sensory and telemetry data to a network management system along different paths/networks that is utilized by the device 901.).
Regarding claim 8, Day shows a device (Noted device 901/NS-HFCM of Figure 3.) that propagates signals between head end and customer along a hybrid fiber coax (HFC) network, the device comprising: 
one or more sensors that receive one or more monitoring signals (Figure 3; Par. 0046-0048; noted collecting sensory and telemetry data by device 901 which includes sensors and control functions.) comprising telemetry unrelated to the HFC network (Par. 0048, 0061-0064; noted external power sources available to NS-HFCM 901 include external sources, i.e. external battery, wind power, solar power, etc.  These power sources are monitored and information related to the power sources are also accessible to the network management system.  These power sources are external and unrelated to the HFC network as these are considered alternative power sources and differs from the HFC power source which is the one related to the HFC network.); 
one or more modules that: process the one or more monitoring signals for transmission along the HFC network (Figure 3; Par. 0048-0049; noted processing the collected sensory and telemetry data for transmission by device 901 along one or more paths in Figures 3 and 7.); and 
transmit the one or more processed monitoring signals to a telemetry control center, wherein the one or more processed monitoring signals are transmitted to the telemetry control center over one or more return paths that is utilized by the network device (Figures 3 and 7; Par. 0048, 0052-0053; noted reporting sensory and telemetry data to a network management system along different paths/networks.).
Regarding claims 9 and 12, these claims are rejected based on the same reasoning as presented in the rejection of claims 3 and 6, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Nikolich (US 2002/0101630; hereinafter Nikolich).

Regarding claim 2, Day shows all of the elements including the telemetry control center, as discussed above.  Day does not specifically show wherein the telemetry control center is attached to a headend resource.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Nikolich.  Specifically, Nikolich shows wherein the telemetry control center is attached to a headend resource (Figure 1; Par. 0013; noted fiber node 102 includes monitor and control circuit 126 attached to head end 104.).
In view of the above, having the system of Day, then given the well-established teaching of Nikolich, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by Nikolich, in order to provide motivation for a more economical and less burdensome method for monitoring and controlling a fiber node in a hybrid fiber-coax network (Par. 0005 of Nikolich).
Regarding claim 7, Day shows one or more control signals that are received from the telemetry control center, wherein the one or more control signals are received by the sensor module via one or more forward paths (Par. 0048; noted device 901 accepting instructions from the NMS to perform specific controls for monitoring.).
	Day does not specifically show receiving the one or more monitoring signals based upon one or more control signals.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Nikolich.  Specifically, Nikolich shows receiving the one or more monitoring signals based upon one or more control signals (Par. 0020-0021; noted in a given example, monitor and control subsystem 134 transmits a control signal to cable modem transmission system 130 via input-output line 136 to alter the operation of the controllable device.).
In view of the above, having the system of Day, then given the well-established teaching of Nikolich, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by Nikolich, in order to provide motivation for a more economical and less burdensome method for monitoring and controlling a fiber node in a hybrid fiber-coax network (Par. 0005 of Nikolich).
Regarding claim 13, this claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Claims 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Rapadas (US 2017/0219379; hereinafter Rapadas).
Regarding claim 4, Day shows all of the elements including wherein the one or more monitoring signals are received by one or more sensors of the sensor module, as discussed above.  Day does not specifically show that the sensors are implemented into a printed circuit board of the sensor module.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Rapadas.  Specifically, Rapadas shows sensors are implemented into a printed circuit board of the sensor module (Par. 0042; noted the sensor module 104 of Figure 1 may comprise a circuit (or module) 260. In an example, the circuit 260 may be implement on a double sided printed circuit board (PCB).).
In view of the above, having the system of Day, then given the well-established teaching of Rapadas, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by Rapadas, in order to provide motivation for allowing remote placement of monitors for measurement of power using a handheld device and that matches the level of accuracy of a countertop meter, but without being physically connected to the monitor (Par. 0004 of Rapadas).
Regarding claim 5, modified Day shows all of the elements except wherein a calibration table for each of the one or more sensors is hosted by a microcontroller of the sensor module.
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Rapadas.  Specifically, Rapadas shows a calibration table for each of the one or more sensors is hosted by a microcontroller of the sensor module (Par. 0033, 0042; noted the sensor module 104 may comprise a circuit (or module) 260. In an example, the circuit 260 may be implement on a double sided printed circuit board (PCB) and further implemented as a microprocessor or microcontroller chip.  In addition, calibration tables are utilized by sensor module 104.).
In view of the above, having the system of Day, then given the well-established teaching of Rapadas, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by Rapadas, in order to provide motivation for allowing remote placement of monitors for measurement of power using a handheld device and that matches the level of accuracy of a countertop meter, but without being physically connected to the monitor (Par. 0004 of Rapadas).
Regarding claims 10 and 11, these claims are rejected based on the same reasoning as presented in the rejection of claims 4 and 5, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190268310 A1 – relates to a method includes receiving and temporarily storing data streams from Internet of Things (IoT) sensors.
US 20150379575 A1 - relates to monitoring and using telemetry information.
US 20140277788 A1 - relates generally to the field of electrical power management systems, and more particularly, to systems, methods, apparatus, network topography, security and data packets for messaging for electric power grid elements via communications networks including but not limited to secure Internet Protocol, wired or wireless networks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413